IN THE SUPREME COURT OF THE STATE OF NEVADA


                         MICHAEL LUIS COTA,                                   •-/ No. 83951
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,
                                           Respondent.

                         MICHAEL LUIS COTA,                                       No. 83957
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,                                      FILED
                                           Respondent.
                                                                                    JAN 1 8 2022
                                                                                           A. BROWN
                                                                                          PROM COURT

                                                                                           CLERK




                                             ORDER DISMISSING APPEALS

                                      These are pro se appeals from district court orders denying
                        motion to hold counsel in contempt and directing counsel to resend portions
                        of case file. Ninth Judicial District Court, Douglas County; Thomas W.
                        Gregory, Judge.
                                      Because no statute or court rule permits an appeal from an
                        order denying a motion to hold counsel in contempt and directing counsel to
                        resend portions of case file in a criminal matter, this court lacks jurisdiction
SUPREME COURT
        OF
                        to consider these appeals. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
     NEvADA


KY; 1947A    .GiEWS>
                                                                                                   9
                       7.1-7744WW11
                         1133, 1135 (1990) (explaining that court has jurisdiction only when statute
                         or court rule provides for appeal). Accordingly, this court
                                        ORDERS these appeals dismissed.'




                                                                ILtverL.ttn   , J.
                                                        Hardesty


                                                              , J.
                         Stiglich                                      Herndon




                         cc:       Michael Luis Cota
                                   Attorney General/Carson City
                                   Douglas County District Attorney/Minden
                                   John Malone
                                   Douglas County Clerk




                               'Given this order, this court takes no action on the pro se letters filed
                         on January 3, 2022.

                              This court anticipates that counsel will promptly provide appellant
                         with any portions of the case file that appellant claims to be missing, if
SUPREME COURT
                         counsel has not done so already.
       OF
     NEVADA


(0) 1947A 4.1140,4


                                                        ,
                     - • Prvv,fi
                                              41- ;1111„fv.